DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 1/25/2021 have been carefully considered, but are not completely persuasive.
	Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to processes, systems and computer program products.
(2A)(1) The claims are directed to an abstract idea of determining the sequence of a T Cell Receptor (TCR) through analysis of RNA short reads from a T cell.  The analysis comprises multiple steps of data manipulation to arrive at the desired conclusion. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Independent claims in this application are Claims 1, 19 and 20. They are alike in structure and recitation of the abstract ideas, and so only claim 1 is referenced here.
	Mathematical concepts recited in claim 1 include:
In step f):  “fractioning TCR v region and TCR J region amino acid reference sequences into k-strings or about six amino acids…” (mathematical process of breaking up a string of data into smaller chunks; alternatively a mental process of organizing data)
In steps f),  h) and i): “scoring… a level of conservation for each of the corresponding amino acid sequences…,” “scoring a degree of alignment of the nucleic acid sequences…” (calculating a score, a mathematical process.)
	Mental processes recited in claim 1 include:

	“c) discarding mapped short reads from the read set” (mental process of deleting data in one category)
	“d) assembling the unmapped short reads…into one or more long reads…” (joining data sections, a mental process of merging and organizing data)
	“e) translating the one or more long reads into corresponding amino acid sequences” (mental process of recoding the nucleic acid sequences into amino acid sequences, a mental step of conversion of data)
	“f) aligning the k-strings with the corresponding amino acid sequences…, detecting one or more conserved TCR CDR3 residues in the k-strings… selecting one or more of the corresponding amino acid sequences… detecting a candidate CDR3 sequence…” (mental processes of organizing data: matching, observing, choosing, and again observing data. )
	“g) identifying a nucleic acid sequence of the candidate CDR3 region amino acid sequence...” (mental processes, organizing data; mental step of matching the amino acid sequence back to the nucleic acid sequence which encoded it)
	“h) aligning a nucleic acid sequence of the one or more long reads that is upstream of the candidate CDR3 region nucleic acid sequence with one or more TCR V gene reference sequences…identifying at least one portion of the one or more long reads as comprising a candidate TCR V gene sequence…” (mental processes, organizing data; steps of matching and observing data)

	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 sets forth no practical, real world use for the final identified candidate TCR sequence data.  It is merely generated as data, and not a meaningful limit to the judicial exception.  This is not sufficient to provide a practical application of the judicial exception. Display or generation of a result of a judicial exception is insignificant extra-solution activity which has no impact on the judicial exception itself.
Claims 1, and 20 recite an element in addition to the judicial exception that is not an abstract idea: “sequencing short reads of less than about 100 bp of RNA obtained from a T cell” which is a data gathering step. Claim 19 recites an element in addition to the judicial exception 
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claims 18 and 19 also recite the additional non-abstract element of  “one or more processors”, claim 19 recites the additional non-abstract elements of “a memory comprising processor executable instructions” . Claim 20 recites the additional limitation that is not an abstract idea, “a computer readable medium, having… instructions…” Claim 1 infers the use of a computer in step (b). 
	The claims do not describe any specific computational steps by which the “processors” or “memory” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the computer readable recording media are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-10 have been analyzed.  Dependent claims 5-10 are directed to further abstract limitations.  Dependent claims 2-4 are directed to additional steps of data gathering.  Dependent claim 18 also recites additional computer limitations as noted above.  Claim 11 (and claims 12-14 depending frim claim 11) reciting steps of performing the data applying a treatment, then repeating the analysis/ judicial exception may provide a practical application of the judicial exception.  A more specific treatment limitation may be required.  Claim 15, where T cells are produced comprising a receptor having the identified TCR sequence, and the cells are administered to a patient with a treatment may also provide a practical application.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1, 29 and 20: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Freeman, (Freeman, J. D. et al. Profiling the T cell receptor beta chain repertoire by massively parallel sequencing. 2009 Genome Research 19:1817-1824), Li (2016) and Ryan (2016) each recognize that this data gathering element is routine, well understood and conventional in the art. High throughput sequencing of CDR3 regions from TCRs from cDNA libraries made from the RNA of T cells was routine, well-understood and conventional. The specification also notes that systems for carrying out RNA short read sequencing are commercially available or widely used at [0055] including those sold by Illumina, Roche, and Pacific Biosciences.  Activities such as data 
	With respect to claims 1, 18-20:the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Freeman et al, discussing the results of the Experimental strategy, provide computing systems which comprise processors and memory, as well as instructions for performing certain tasks p1818.  (iSSAKE is one program)  The program comprising instructions can exist as “web-implemented software” or on one or more of several listed conventional memory storage options. [0048] The specification also notes that the instructions can be loaded on a general purpose computer, comprising well known and conventional parts such as processors and memory at [0048-0050]. Figure 8 is described as a representation of the system comprising processors and memory, which is “not intended to suggest any limitation to the scope of use or functionality of operating environment architecture…The present methods and systems can be operational with numerous other general purpose or special purpose computing system environments or configurations.” [0107-0108].  The additional elements are indeed set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
applying a treatment, then repeating the analysis/ judicial exception may provide an inventive concept.  A more specific treatment limitation may be required.  Claim 15, where T cells are produced comprising a receptor having the identified TCR sequence, and the cells are administered to a patient with a treatment may also provide an inventive concept.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments
	Applicant’s arguments have been carefully considered but are not persuasive.  Applicant’s various arguments as to the structure of the rejection, or whether the examiner identified and analyzed the claims improperly are not persuasive.  The Examiner clearly identified the abstract idea categories which apply to each limitation of the claims.  The Examiner clearly identified each element in addition to the judicial exception, and why each element does or does not provide a practical application and an inventive concept.  The additional limitations were considered individually and as a whole.  The Examiner clearly analyzed the claims according to MPEP 2106 as required.
	MPEP: 2106: “… multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well 
	With respect to the arguments against classifying steps f), g), h) and i) as comprising a mathematical concept, those arguments are not persuasive.  With respect to the term “fractioning” the word in itself describes a mathematical concept of dividing a unit into smaller parts.  MPRP 2106: “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea).” Alternatively, the limitation could encompass a step of organizing information, a mental process.  This does not mean that the limitation is not an abstract idea.  
	Applicant’s arguments as to whether the mental processes of the claims could be performed in the mind, those arguments are not persuasive.  MPEP: “[The courts do not] distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’).”  The claims are not limited to enormous amounts of information, nor are the identified steps unable to be performed by the human mind (with or without a computer).  Sequence comparisons, when recited as generally as in the claim, have been identified by the courts as a mental process.  MPEP 2106: "In contrast claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions…claims to comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
	With respect to applicant’s arguments regarding whether the claims are integrated into a practical application, those arguments are not persuasive.  The claims as a whole do not integrate a judicial exception into a practical application, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims are drawn to gathering data, and manipulating that data to obtain a candidate gene sequence data set.  MPEP 2106: “The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…”
	The Examiner identified the limitations in addition to the judicial exception as data gathering elements and computer processing elements.  The examiner considered the limitations alone (extra solution activity) and together with the judicial exception (activity which does not affect the way the judicial exceptions are performed).  MPEP 2106: “the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.”
	The examiner noted that the claimed invention does not improve the functioning of a computer, nor does it improve another technology or technical field.  Applicant’s arguments regarding an alleged improvement in technology are not completely persuasive.  MPEP 2106: “the word "improvements" in the context of this consideration is limited to improvements to the 
	With respect to dependent claims 11 and 15, it is possible that the addition of specific treatment steps may provide a practical application, if they were to be set forth in the independent claims.  Further, the nature of the treatment may need significantly more specificity.  MPEP 2106: “to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”
	This is in contrast to claim 8, wherein a treatment is applied prior to the collection of the data, and the execution of the judicial exception.  MPEP 2106: “the Federal Circuit distinguished them from the Mayo claims based on the differences in the administration steps. In particular, the court explained that Mayo’s step of administering a drug to a patient was performed in order to 
	Applicant’s arguments as to whether the claims provide an inventive concept are not persuasive.  The judicial exception itself cannot provide the inventive concept.  MPEP 2106.05: An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)).” MPEP 2106.05 recites considerations for evaluating whether additional elements amount to an inventive concept, such as: improvements to the functioning of a computer, improvements to any other technology, use of a particular machine, effecting a transformation of matter, adding unconventional steps, et al. represent possible additions of significantly more.  However, the additional elements of the claims as identified by the examiner do not provide significantly more.  The limitations “simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception…” MPEP 2106.05(d) and add “insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea…” (MPEP 2106.05(g).
	Further, the examiner provided evidence that the additional limitations are routine, well-understood and conventional activities known to the industry by providing prior art references which set forth the same elements for the same purposes.  (Freeman et al. 2009; the products sold by Illumina, Roche, Pacific Biosciences for performing the same data gathering steps; Freeman Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) ... In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”
MPEP 2106: “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016)… Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”  Improving data analysis is an improvement in the abstract idea itself.  
The addition of data gathering steps and generic computing elements to the judicial exception cannot provide an inventive concept.  MPEP 2106: “Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than Illumina.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claims 11-14 are unclear.  The step of “determining, based on the number of occurrences of unique TCR sequences present in the first plurality of T cells and the second plurality of T cell[s] one or more unique TCR sequences that experienced clonal 
Applicant’s arguments
	The examiner notes and appreciates the amendments and arguments made in response to these rejections, however some indefiniteness remains. 
New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-6,  16- 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li (2016).
Li et al. (Li, B et al. Landscape of tumor-infiltrating T cell repertoire of human cancers. (July 2016) Nature Genetics V 48:7 p725, and some supplemental material).
The claims set forth a set of data analysis steps for processing T cell sequencing data from a sample.  The steps include obtaining the short reads from the sequencing procedure, mapping the reads to a set of reference sequences lacking the TCR genes, to create two datasets, one of mapped short reads, and one of unmapped short reads.  The mapped reads are discarded, and the unmapped reads are then “assembled” into long reads.  The specification states this assembly can be against reference TCR sequences, or without references sequences (p25-26). After assembly, the long reads are translated to amino acid sequences, aligned with short strings of conserved reference  amino acid CDR3, TCR V gene and TCR J gene sequences, to select candidate CDR3 region sequences from the translated long reads.  These translated long reads are traced back to the original long read nucleic acid sequence, which is then aligned again to reference TCR V and J regions, to identify “candidate V /J genes.”
	Li et al. disclose methods of obtaining candidate CDR3 sequences from T cell short read sequences.  
	With respect to claim 1, Li sets forth a) sequencing short reads of RNA from a T cell in the online methods section, including RNA-seq data from T cells from TCGA (data preparation and pre-processing).  
b) These were aligned to a reference sequence, to obtain mapped and unmapped sequences (Data preparation and pre-processing).  One references sequence is HG19.  However, 
c) Li separates mapped and unmapped reads (Data preparation and preprocessing).  The unmapped read set therefore has “discarded” the mapped reads.
d) Li takes the unmapped reads and performs de novo assembly of the short reads into long reads (CDR3 de novo assembly and annotation workflow).
e) Li translates the long reads into corresponding amino acid sequences at the section named “Annotation of CDR3 sequences”. 
f)-g) Li “fractions” the amino acid sequences and references sequences of the translated long reads, and reference genes from IMGT (annotation of CDR3 sequences).  K-strings such as CAXS, CASX, CSVE, FGXG, LGGG et al. were used in the alignments, and matches meeting a threshold were retained as possible CDR3, V or J sequences (annotation of CDR3 sequences).
h)- i) Li extends or extracts upstream and downstream sequences to identify V and J sequences, further aligning the sequences to IMGT reference sequences, reporting the alignments with the highest scores (annotation of CDR3 sequences). 
As such Li anticipates claim 1. Claims 19-20 are drawn to computer implementations of the method of claim 1.  Li’s data analysis sections all provide systems and computer program products.  See also supplementary Figures 1 and 4 for the workflows.
With respect to claims 3 and 4, Li teaches human sources for the T cells, and the reference genome is human (Online methods, data preparation and preprocessing, validation based on in silico simulations). 

With respect to claim 6, the assembly of the unmapped reads performed by iSSAKE meet this limitation (online methods, comparison to a competing method, and supplemental figure 6).
	With respect to claim 16, the short reads can be obtained from bulk sequencing, or RNA-seq.  
	With respect to claim 17, the short reads from bulk sequencing or RNA-seq are subjected to the same steps b)-i) (see above).
	With respect to claim 18, the iSSAKE platform classifies sequences as jobs and uses parallel processing. (in referenced source for iSSAKE, Warren et al.).
Applicant’s arguments regarding Li.  
	Applicant’s arguments regarding Li are not persuasive.  Li clearly separates unmapped reads, and uses them in the same processing steps as in claim 1.  The fact that there is a separate process using mapped reads does not negate that disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2016: pto-1449) as applied to claims 1, 3-6, 16-20 above, in view of Gongora-Castillo (2013) and further in view of Brueffer (published online 04 May 2016) further in view of Hansen (2010).
Li et al. (Li, B et al. Landscape of tumor-infiltrating T cell repertoire of human cancers. (July 2016) Nature Genetics V 48:7 p725, and some supplemental material).
Gongora-Castillo et al. Bioinformatics challenges in de novo transcriptome assembly using short read sequences in the absence of a reference genome sequence. 2013 Nat Prod Rep vol 30:490.
Brueffer et al. TopHat-Recondition: a post-processor for TopHat unaligned reads. (4 May 2016) BMC Bioinformatics 17:199.
Hansen, Kasper et al. biases in Illumina transcriptome sequencing caused by random hexamer priming. (April 2010) Nucleic Acids Research vol 38, no 12: e131.

	As set forth above, Li et al. disclose methods of obtaining candidate CDR3 sequences from T cell short read sequences.  
	With respect to claim 1, Li sets forth a) sequencing short reads of RNA from a T cell in the online methods section, including RNA-seq data from T cells from TCGA (data preparation and pre-processing).  
b) These were aligned to a reference sequence, to obtain mapped and unmapped sequences (Data preparation and pre-processing).  One references sequence is HG19.  However, another reference genome lacking TCR gene sequences is provided in the section “validation based on in silico simulations” RNA-seq short read data is obtained from K562 cell line ENCFF002DK1 and ENCFF002DKF.  These are a leukemia cell line that do not express TCR transcript.

d) Li takes the unmapped reads and performs de novo assembly of the short reads into long reads (CDR3 de novo assembly and annotation workflow).
e) Li translates the long reads into corresponding amino acid sequences at the section named “Annotation of CDR3 sequences”. 
f)-g) Li “fractions” the amino acid sequences and references sequences of the translated long reads, and reference genes from IMGT (annotation of CDR3 sequences).  K-strings such as CAXS, CASX, CSVE, FGXG, LGGG et al. were used in the alignments, and matches meeting a threshold were retained as possible CDR3, V or J sequences (annotation of CDR3 sequences).
h)- i) Li extends or extracts upstream and downstream sequences to identify V and J sequences, further aligning the sequences to IMGT reference sequences, reporting the alignments with the highest scores (annotation of CDR3 sequences). 
As such Li meets claim 1. Claims 19-20 are drawn to computer implementations of the method of claim 1.  Li’s data analysis sections all provide systems and computer program products.  See also supplementary Figures 1 and 4 for the workflows including simLibrary, simNGS, TopHat, etc..
Applicants arguments suggest that the reference of Li which naturally lacks CDR3 is not the same as that of the claims.  However, the claim does not specifically recite any limitations on the reference beyond lacking TCR sequences.  To address this, the examiner provides the following:

In the same field of transcriptomics, this limitation is met by Gongora-Castillo et al who disclose the creation of artificial reference genome, lacking certain gene regions.  Gongora-Castillo performs de novo assembly of their reference sequence to reference artificial genome 1, which is known to lack a particular gene region.  When assembly is performed against the artificial genome 1, unmapped reads are particularly collected separately from mapped reads.  Reads that align to artificial genome 1 (using TopHat) are discarded as shown as a trashcan to the left of step / element 5.  Unmapped reads (element 6) undergo de novo assembly, alignment (using TopHat) and then analysis including annotation and expression analysis (elements 7, 11 and 12 of figure 1).  The annotation in BLAST is a process wherein the assembled reads are aligned against reference sequences, in order to obtain candidate gene sequences.  Gongora-Castillo looks specifically to the specific analysis of unmapped short reads, to obtain information otherwise overlooked in the mapping analysis.  
A technical difficulty exists in analyzing unmapped short read sequences.  The files for unmapped reads which are produced by Li et al or Gongora-Castillo are not automatically formatted for easy analysis in additional steps.  Brueffer created TopHat-Recondition specifically in response to the need to reformat the unmapped read files generated by TopHat processes.  TopHat-Recondition performs a series of steps which restore certain information to the file, and applies the proper formatting to the files.  Once the files are reconditioned, they are readily available for downstream analysis by various software platforms.

Applying the KSR standard of obviousness to Gongora-Castillo and Li, the Examiner concludes that the combination of the software package and TCR sequencing protocols of Li with the method of selecting unmapped reads for further analysis by Gongora-Castillo, in view of the technical advancement provided by Brueffer is a use of known techniques to improve similar methods.    
The nature of the problem to be solved may lead inventors to look at references relating to possible solutions to that problem. The problem is how to obtain a set of reads which are only related to the genes of interest, from a short read mapping sequencing procedure both of which use TopHat.  One of skill would have considered constructing a particular set of references lacking the genes in question, so that the largest possible pool of related sequences of interest are obtained in that unmapped file as set forth by Gongora-Castillo, and also the experiment of Li using a reference sequence which was from a sample which did not express TCR genes.  One would have been motivated to pursue this strategy in view of the technical advance of Brueffer which specifically formats unmapped reads from its TopHat mapping processes for further analysis.  Therefore, it would have been obvious to use the unmapped reads left over from a TopHat mapping step (As performed by Gongora-Castillo and Li) to assemble long reads for 
With respect to claim 2, random priming is performed in Li, which is shown by the cited disclosure of Hansen (2010).  The standard protocol for RNA-seq short read sequencing of RNA from a cell sample is reviewed in Hansen.  It comprises extracting total RNA from FFPE samples, followed by polyA enrichment, then RNA fragmentation and reverse transcription into double stranded cDNA using random hexamers (“random priming”). This is used to generate reads across an entire transcriptome, not being limited to particular specific primers for known sequences.  Both the process, the inherent bias in the process and methods of adjusting or 
With respect to claims 3 and 4, Li teaches human sources for the T cells, and the reference genome is human (Online methods, data preparation and preprocessing, validation based on in silico simulations). 
With respect to claims 5, these steps are within the disclosure of Li. Short read data comprises transcripts of varying length, and various trimming and quality control processing steps are applied.  The referenced source for iSSAKE also specifically uses reads greater than 35nt in their alignments (referenced source for iSSAKE, Warren et al.)
With respect to claim 6, the assembly of the unmapped reads performed by iSSAKE meet this limitation (online methods, comparison to a competing method, and supplemental figure 6).
	With respect to claim 16, the short reads can be obtained from bulk sequencing, or RNA-seq.  
	With respect to claim 17, the short reads from bulk sequencing or RNA-seq are subjected to the same steps b)-i) (see above).
	With respect to claim 18, the iSSAKE platform classifies sequences as jobs and uses parallel processing. (in referenced source for iSSAKE, Warren et al.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2016: pto-1449), as applied to claims 1, 3-6, 16-20 above further in view of Glusman (2001).
(Glusman, G. Comparative genomics of the human and mouse T cell receptor loci. 2001 Cell 15:337.)

As set forth above, Li et al provides the method of claim 1, which utilized unmapped reads from an RNA-seq mapping procedure to assemble and identify CDR3 TCR gene sequences.
Glusman et al. reviews the structure of TCR loci in humans and mice.  Glusman discusses each region of a T cell receptor protein: the Variable region, the Joining region and the Constant region.  Glusman notes that the C region is highly conserved between human and mouse.  Glusman suggests that the C region  plays a role in the proper folding of the produced product.
It would have been obvious to one of skill in the art at the time the invention was made to have appended a TCR C region nucleic acid sequence to the candidate TCR V or J nucleic acid sequences obtained from claim 1 by Li.  One would have been motivated to perform this linkage, so that expression of that sequence would be more likely to fold appropriately and most similarly to native VJC rearrangements.  One would have had a reasonable expectation of success at appending the sequence data of a C region to the sequence data of a V or J region as the sequences are both nucleic acid sequences.  As such, the limitation would have been obvious to one of skill in the art at the time the invention was made. 

Claims 8-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, 3-6, 16-20 above, and further in view of Ryan (2016).
	Ryan et al. Successful immunotherapy induces previously unidentified allergen specific CD4+ T cell subsets.  (January 2016) PNAS e1286-1295 and supplemental information.

	Claims 8 and 9 add limitations that the T cell sample be from someone who has been treated with an immunotherapy prior to T cell collection. Claim 11 adds limitations that T cells are analyzed prior to treatment after treatment, and a treatment signature is determined of unique TCR sequences.
	As set forth above, Li et al. disclose methods of obtaining candidate CDR3 sequences from T cell short read sequences which meet claim 1.  RNA-seq data from any source including TCGA can be subjected to the methods of Li- including RNA-seq data from cells which have undergone a treatment.  (See TCGA description; clinical data may include treatment information).
	With respect to claim 1, Li sets forth a) sequencing short reads of RNA from a T cell in the online methods section, including RNA-seq data from T cells from TCGA (data preparation and pre-processing).  b) These were aligned to a reference sequence, to obtain mapped and unmapped sequences (Data preparation and pre-processing).  One references sequence is HG19.  However, another reference genome lacking TCR gene sequences is provided in the section “validation based on in silico simulations” RNA-seq short read data is obtained from K562 cell line ENCFF002DK1 and ENCFF002DKF.  These are a leukemia cell line that do not express TCR transcript. c) Li separates mapped and unmapped reads (Data preparation and preprocessing).  The unmapped read set therefore has “discarded” the mapped reads. d) Li takes the unmapped reads and performs de novo assembly of the short reads into long reads (CDR3 de novo assembly and annotation workflow). e) Li translates the long reads into corresponding amino acid sequences at the section named “Annotation of CDR3 sequences”. f)-g) Li 
	Ryan et al. discloses that patients who have undergone immunotherapy against an antigen have additional gene expression in individual antigen-specific and non-specific CD4+ T cells (p1290 CD4+ T cell TCR and gene expression) and sequencing of TCRs showed that these samples express certain CDR3 sequences at a higher level than expected.  Ryan also provides experiments which analyze T cell samples before treatment, during treatment and after treatment (Fig 1, legend, Fig 4, legend, Fig 6). 
 In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to methods of Li and Ryan et al, substitution of the TCR sequencing and analysis of T cells which have previously undergone an immunotherapy as in Ryan is no more than "the simple substitution of one known element for 
Claims 19-20 are drawn to computer implementations of the method of claim 1.  Li’s data analysis sections all provide systems and computer program products.  See also supplementary Figures 1 and 4 for the workflows.
With respect to claims 3 and 4, Li teaches human sources for the T cells, and the reference genome is human (Online methods, data preparation and preprocessing, validation based on in silico simulations). 
With respect to claims 5, these steps are within the disclosure of Li. Short read data comprises transcripts of varying length, and various trimming and quality control processing steps are applied.
With respect to claim 6, the assembly of the unmapped reads performed by iSSAKE meet this limitation (online methods, comparison to a competing method, and supplemental figure 6).

	With respect to claim 17, the short reads from bulk sequencing or RNA-seq are subjected to the same steps b)-i) (see above).
	With respect to claim 18, the iSSAKE platform classifies sequences as jobs and uses parallel processing. (in referenced source for iSSAKE, Warren et al.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631